Citation Nr: 1723884	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected hemorrhoids.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to November 1977, and from March 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has subsequently been transferred to the Atlanta, Georgia, RO.

The Veteran testified at a Travel Board hearing in May 2016 before the undersigned Veterans Law Judge.

In June 2016, the Board remanded the matter for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its June 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and severity of his service connected hemorrhoids.  The Board directed that the claim file be made available for review and the examiner was instructed to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hemorrhoids.  The examiner was further directed to indicate whether the Veteran's hemorrhoids were mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

In November 2016, the Veteran was afforded a VA examination.  The examination report shows that the Veteran declined physical examination, and none was performed.  The Veteran's claims file was not requested and was not reviewed.  The examiner indicated that the Veteran had pain with bowel movements, itching, and bleeding, but failed to indicate whether the Veteran's hemorrhoids were mild or moderate in severity; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  The examiner opined that there was no change in Veteran's diagnosis, and that at the time of the DBQ the condition was active, but provided no rationale for that opinion.  

The Board sympathizes that the Veteran's decision to decline examination may have made it more difficult for the VA examiner to provide all requested findings; however, the Board notes that if that if the examiner is unable to provide the requested information that must be specifically indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the examiner who conducted the last VA examination for clarification as to the nature and severity of his service-connected hemorrhoids.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

To the extent possible, the examiner must indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  If the examiner is unable to provide this information because the Veteran declined physical examination, this must be specifically stated.

2.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






